Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


This Office Action is responsive to the applicants’ Amendment filed on October 18, 2021, in which claims 1-6 and 8-20 are pending.



Response to Amendment

Applicant amended claims 12 and 13 (note: claim 13 is not indicated as amended); claim 7 is canceled; and claims 1-6 and 8-20 are pending.






Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-6, 9-14 and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Androulaki et al. (Hyperledger Fabric: A distribution operating system for permissioned blockchain, April 26, 2018) hereinafter “Androulaki”.


As to claim 9, Androulaki discloses a system, comprising: a first blockchain node comprising a processing device configured to: identify a blockchain transaction that requires commitment, and execute a smart contract associated with the blockchain transaction by the first blockchain node (Androulaki, [3.1 - 3.2], discloses wherein the system receives a transaction request from a client and executing said transaction request via operation on the specified chaincode); and 
a proxy agent, implemented via a computer, and co-located with the first blockchain node, the proxy agent being configured to: execute the smart contract with the first blockchain node, where the proxy agent stores a ledger of transactions submitted only to the first blockchain node (Androulaki discloses wherein the OSNs act as proxies or proxy agents between peers and kafka [4.2], additionally discloses wherein for each transaction it compares the versions of the keys in the readset field to those in the current state of the ledger, as stored locally by the peer, and ensures they are still the same before the ledger and the blockchain state is updated [3.4], and furthermore Androulaki discloses wherein the OSNs/Proxy maintaines/stores a range of the most recently delivered blocks directly to their filesystem/ledger of transactions [4.2, 4.4];
wherein the first blockchain node is also configured to: commit the blockchain transaction, and store the blockchain transaction in a ledger maintained by the first blockchain node (Androulaki, Fig. 4, [3.2, 4.4 - 4.5 ], discloses wherein blockchain transaction are committed and stored and maintained on a ledger).


As to claim 10, Androulaki discloses the system of claim 9, wherein the first blockchain node is further configured to: receive an endorsement from the proxy agent (Androulaki, Fig. 4 [3.2], discloses wherein every chaincode implicitly specifies a set of endorsers via
the endorsement policy).


As to claim 11, Androulaki discloses the system of claim 9, wherein one or more other blockchain nodes in the blockchain network are configured to: execute the smart contract node by a determination to commit the blockchain transaction to the one or more other blockchain nodes, and store the committed blockchain transaction in other ledgers maintained by each of the one or more other blockchain nodes (Androulaki [4.1 – 4.2], discloses wherein the membership service provider maintains the identities of all the nodes in the system and issuing node credentials that are used for authentication, and all interactions among nodes occur through messages that are authenticated, including wherein it may authenticate transactions, verify the integrity of transactions, sign and validate endorsements, and authenticate other blockchain operations).  



As to claim 12, Androulaki discloses the system of claim 9, wherein the proxy agent is installed on the first blockchain node (Androulaki, Fig. 3, [3.1, 4.2], discloses OSN/proxy agent/client being installed selectively on the blockcode).  




As to claim 13, Androulaki discloses the system of claim 12, where the proxy agent is within a certain geographical distance between the first blockchain node (Androulaki [4.1 - 4.2], discloses creating a mapping between the organizations to operate a blockchain network).


As to claim 14, Androulaki discloses the system of claim 9, wherein the proxy agent is configured to: transmit updates to the one or more other blockchain nodes to update copies of the other ledgers at the one or more other blockchain nodes (Androulaki [3.1 – 3.2 ], discloses wherein a client sends transactions to the peers specified by the endorsement policy and each transaction is then executed by specific peers and its output is recorded and further teaches wherein all peers maintain the blockchain ledger and successive updates).



Claims 1-6, and 16-19 is/are corresponding method and non-transitory computer readable storage medium claims that recite similar limitations as of claims 9-14 and do not contain any additional features with respect to novelty and/or inventive steps; .



Allowable Subject Matter


Claims 8, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Response to Arguments


Applicant's arguments, see pages 8-10, filed October 18, 2021, with respect to Androulaki have been fully considered but they are not persuasive.
In the Remarks, Applicant argued in substance that


(A) With respect to claim 9, applicant states that Androulaki does not disclose “a ”, (recited from page 8 and 10 of remarks filed on October 18, 2021).

As to point (A), Examiner respectfully disagrees given the broadest reasonable interpretation, Examiner submits that Androulaki does disclose a proxy agent, implemented via a computer, and co-located with the first blockchain node, the proxy agent being configured to: execute the smart contract with the first blockchain node, where the proxy agent stores a ledger of transactions submitted only to the first blockchain node.
Instant specification discloses at [7] wherein the one or more proxy agents are also associated with other blockchain nodes on a blockchain network, at [24] teaches proxy node agents can merely serve as non-validating agents, additionally at [36] teaches wherein the proxy agents may be blockchain peers that operate by sending updates to other peers that they are assigned to, and further discloses at 56] wherein the proxy agents are installed on the one blockchain node as software modules. As disclosed and defined by instant specification a proxy agent is a software module,  Androulaki discloses wherein the OSNs act as proxies or proxy agents between peers and kafka (Androulaki 4.2);  Additionally discloses wherein for each transaction it compares the versions of the keys in the readset field to those in the current state of the ledger, as stored locally by the peer, and ensures they are still the same before the ledger and the blockchain state is updated (Androulaki 3.4); and furthermore Androulaki discloses wherein the OSNs/Proxy 


(B) With respect to claim 9, applicant states that Androulaki does not mention a “proxy”, (recited from page 10 of remarks filed on October 18, 2021).

As to point (B), Examiner respectfully disagrees given the broadest reasonable interpretation, Examiner submits that Androulaki does disclose proxy agents as OSNs which act as proxy agents between nodes (Androulaki 4.2), additionally see response to (A) above.  



Conclusion


The rejections are based upon the broadest reasonable interpretation of the claims. Applicant is advised that the specified citations of the relied upon prior art, in the above rejections, are only representative of the teachings of the prior art, and that any other supportive sections within the entirety of the reference (including any figures, incorporation by references, claims and/or priority documents) is implied as being applied to teach the scope of the claims.

Applicant may not introduce any new matter to the claims or to the specification. For any subsequent response that contains new/amended claims, Applicant is required to cite its corresponding support in the specification.  (See MPEP chapter 2163.03 section (I.) and chapter 2163.04 section (I.) and chapter 2163.06) 
accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Razu A Miah whose telephone number is (571)270-5433. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAZU A MIAH/Primary Examiner, Art Unit 2441